IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NICHOLAS MULLINS,                         : No. 441 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
SANDS BETHLEHEM GAMING, LLC               :
D/B/A SANDS CASINO RESORT                 :
BETHLEHEM,                                :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.